 THE EXPRESS-NEWS CORP.627The Express-News Corporation and San Antonio Ty-pographical Union#172 a/w International Typo-graphical Union,AFL-CIO,Petitioner.Case 23-RC-4219April 2, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNING,JENKINS,AND PENELLOOn June13, 1975,the Regional Director for Re-gion 23 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of newsdepartment employees, including reporters and staffwriters, columnists, editorial writers, editors, copyeditors, cartoonists, photographers, photo clerks, li-brarians, CRT operators, typists, and copy carriers.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8,as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the ground that compellingreasons existfor reconsideration of the Board's policy with regardto the professional status of employees in its editorialdepartment engaged in the assimilation, compilation,and editing of news and editorial matter.By telegraphic order dated July 9, 1975, the Na-tional Labor Relations Board granted the request forreview and stayed the election pending decision onreview. Thereafter, the Petitioner filed a brief on re-view. Southern Production Program, Inc., and theNewspaper Guild referred to herein as SPPI and theGuild, respectively, sought and were granted leave tofilebriefsamici curiae.'The Employer, joined bySPPI, requested oral argument. On August 21, 1975,the Board granted the requests for oral argumentand, on September 12, 1975, oral argument washeard. On October 15, the Petitioner, Joined by theGuild, filed a motion to stay decision. The Employerand SPPI filed a joint statement in opposition there-to.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs on review and the oral argument, andhereby affirms the Regional Director's decision forthe following reasons: 2In finding the requested unit appropriate the Re-gional Director, on the basis of precedent,' rejected'SPPI stated that its brief was also filedon the Employer's behalf.2 The motionto stay filed bythe Petitionerisherebydenied.We alsodenya motion by Binghamton PressCompany, Inc., to staythis decision,and to consolidate it with Case3-RC-6496,a pending case.the Employer's contention that certain categories ofthe employees involved(reporters,staff writers, col-umnists,copy editors,editors,editorial writers, andthe cartoonist,referred to herein collectively as jour-nalists)are professional employees and thereforemay not be included with the nonprofessional em-ployees in the editorial department without a self-determination election.The Employerand SPPI urgereconsideration of the precedent relied on by the Re-gionalDirector,contending that the record hereinsupports a finding that the Employer's journalists areprofessional employees within the meaning of Sec-tion 2(12) of the Act.For the reasons below,we findno merit in this contention.The Employer is engaged in the publication of twodaily newspapers as well as a Sunday edition at itsSan Antonio,Texas, facility. There areapproximate-ly 104-112 employees in the news department. Thetotal number of employees in journalist classifica-tions is not entirely clear-somewhere in the neigh-borhood of 90.4 There isno historyof collective bar-gaining among any of the employees in the newsdepartment.The recordreveals that there are approximately 45reporters and staff writers whose duties include ob-serving and reporting events,conducting interviews,taking news reports over the telephone,and doingresearch and other such tasks as are assignedby theirsupervising editors.The Employerexpects its report-ers and staff writers to exercise initiative and imagi-nation in the performance of their duties,as well asto be accurate and have theability towrite clearly onany topic which maybe assigned to them.The Em-ployer has four columnists who maintain regular col-umns in theEmployer'snewspapers,generally deal-ing with various aspects ofcity life.Columnists areusually senior staff members who have demonstratedsuperior writing ability.Editorial writers work underthe immediate supervision of the Employer's editorand publisher in the preparation of material to beincluded on the editorial pages of thepaper.' Copyeditors, about 21 in number,and editors are usuallysenior staff members.Theywork at various desks,e.g., general news, sports,and women's news,review-ing reporters' stories foraccuracy, clarity,and styleand making any necessary corrections or revisions.3Jersey Publishing Company,76 NLRB 467 (1948); andFree Press Com-pany,76 NLRB 1047(1948).4We note that thereappear tobe minor numerical discrepancies betweensome of the Regional Director's findingsand the documentaryevidencesubmittedby the Employer,but these differences are insignificant andwouldnot alter the result herein.5The Employer's job description for this classification indicates that edi-torialwriters are members of theEmployer'seditorialboard butit is notclear fromthe recordwhatrole, if any, they play inthe formulation of theEmployer's editorial policy. No party contendsthey are managerialemploy-ees.223 NLRB No. 97 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDCopyeditors in addition may be called upon occa-sionally to write news stories from material obtainedthrough the wire services.All editorsare expected toexercise judgment to assure that all stories appearingin the newspapers meet the Employer's standards.The Employer at present has one cartoonist who, ashis title implies, is responsible for creating pictorialpolitical commentary in accordance with the direc-tives of various editors.In addition,he may be calledupon to illustrate in simple terms stories rangingfrom politics to sports.Occasionally,he touches upphotographs and draws diagrams and maps to ac-company particular articles.The Employer has no policy of hiring and employ-ing only journalists who have a degree evidencingadvanced educational training in journalism or com-munications.6Nor does the Employer maintain anyformal training or apprenticeship program which itsemployees must complete prior to becoming journal-ists.A college degree,although a favorable factor, isnot a prerequisite for employment as a journalist bythe Employer.As the Employer stated,"What we'relooking for is someone who has a broad education, acapacity for intellectual advancement,someone whocan grow on theJob . . . . We try tohire creativepeople who show an interest in writing."The recordreveals that 52 of the Employer's currently employedjournalists have at least a college degree(with 6 ofthese having advanced degrees), 31 have completedsome college level courses, and about 8 have no col-lege study?Of the six with advanced degrees, twohave M.J.'s (master of journalism).Additionally, 10have B.J. degrees(bachelor of journalism),29 haveB.A., B.S.,or B.B.A. degrees with their subjects in-cluding journalism,8and 13 had B.A. degrees with noindication of any courses in journalism.In support of its contention that employees in thedisputed classifications are professionals,the Em-ployer adduced evidence at the hearing that competi-tion from other types of media, as well as demandsfor excellenceby itsincreasingly sophisticated read-ership,has compelled it to hire specialists in several6 Prior to the hearing in this case,the Employer had no written job de-scriptions containing qualifications for the employees in question. However,during the week between the first and second sessions of this hearing, theEmployer prepared(and later introduced into evidence)documentswith jobdescriptions for the disputed classifications.7Over a more recent period,of 26 journalists hired betweenJanuary 1974and the hearing date, 19 had a college degree,6 had completed some coursework on a college level, and I had not been to college.However,the Em-ployer acknowledged that the high number of college graduatesrecentlyavailable in the job market has contributed to its increased hiring of peoplewith degrees.The Employers statistical evidence does not makefully clear the exten-siveness of the training of these 29 employees in journalism or communica-tions.All these employees took"subjects"in college whichincluded jour-nalism,but it is unclear whether all of these employees majored injournalism.fields, including politics, energy, business, medicine,and education, among others. The Employer's pub-lisher and editor testified that, since the early 1950'swhen he served as Sunday editor, the Sunday edi-tionshave been vastly expanded and now includespecial sections devoted to particular fields of inter-est.One of these, called Insight, contains in-depthbackground reports on major items in the news.Other such sections deal with current developmentsin the areas of the economy and finance, sports, andthe culturalscene,among others. In addition, theEmployer publishes a Sunday magazine supplement.The Employer claims this type of comprehensivecoverage requires it to employ a staff of specialists ofthe type not heretofore found at metropolitan dailiessuch as the Employer's.The gravamen of the Employer's position ex-pressed both in its briefs and in oral argument is thatJerseyPublishing, supra,9should be reversed andjournalists accorded professional status in view of thedynamic changes which have occurred in the com-municationsmedia in recent years. Among the rea-sons advanced in support of its position are thetrends towards specialization among news depart-ment employees such as those involved herein; theincreasingnumber of college-trained personnel onthe staff, as well as the Employer's preference forcollege graduates in its hiring practices; the close co-operationbetween the newspaper industry andschools of communications with respect to devel-opment of academic standards and curriculum; thegreater demand for excellence by a more enlightenedpublic; and the unique responsibility of a free pressina democratic system. The Petitioner and theNewspaper Guild, in urging adherence to the citedprecedent, contended that journalists are not profes-sionalswithin the statutory definition of that termbecause they are not operating in a field that requiresall of its members to have knowledge of an advancedtype customarily acquired by a prolonged course ofspecialized intellectual instruction. They argue thatthe field of journalism is essentially one of general-ists,and further argue that the Board would contra-vene legislative intent were it now to conclude thejournalists are professionals within the meaning ofthe Act.Section 2(12) of the Act states:9 Contraryto our dissenting colleague, the critical issueinJersey Pub-lishingwas not whether journalists were required in that case to have licen-ses or specialized training in institutions of higher learning.Rather, theBoard relied primarily on the following finding in In. 3:We find nothing in the legislativehistoryof the Act to indicate thatthe Congress intended to include employees such as those involved inthe instant case in the above definition of professional employees.Inasmuch asJerseyPublishingwas decided in 1948-onlyIyearafter theenactment of Sec. 2(12)-we find the Board's view of legislativehistory verysignificant and still relevant to the case before us. THE EXPRESS-NEWS CORP.629The term "professional employee" means-(2) any employee engaged in work (i) pre-dominantly intellectual and varied in characteras opposed to routine mental, manual, mechani-cal, or physical work; (ii) involving the consis-tent exercise of discretion and judgment in itsperformance; (iii) of such a character that theoutput produced or the result accomplished can-not be standardized in relation to a given periodof time; (iv) requiring knowledge of an ad-vanced type in a field of science or learning cus-tomarily acquired by a prolonged course of spe-cialized intellectual instruction and study in aninstitution of higher learning or a hospital, asdistinguished from a general academic educa-tion or from an apprenticeship or from trainingin the performance of routine mental, manual,or physical processes; or(b) any employee, who (i) has completed thecourses of specialized intellectual instructionand study described in clause (iv) of paragraph(a), and (ii) is performing related work under thesupervision of a professional person to qualifyhimself to become a professional employee asdefined in paragraph (a).Basedon the record before us, our interpretationof Section 2(12) of the Act, and Board precedent inthis area, we conclude that the Employer's journalistsare not "professional employees" within the meaningof Section 2(12). We do not question the intellectualdemand of the modern journalist's job nor the spe-cial responsibilities inherent in his position. Certainlyreporters, staff writers, editorial writers, editors andcopy editors, and columnists must possess superiorwriting skills and use initiative in approaching thevariety of tasks in which they are involved. We rec-ognize that in the performance of their duties theseemployees must of necessity exercise judgment in de-ciding how to approach a given assignment and thatthe story which ultimately appears in a newspaper isoften the result of rigorous intellectual work.However, though the work of journalists may bechallenging and diverse, the criticalissue,as recog-nized by the parties and theamiciin their briefs andin their oral argument, is whether the work of thesejournalistsmeets the requirements of clause (iv) ofparagraph (a) of Section 2(12). In our opinion it doesnot.While knowledge of the type described in thatclause might be desirable for a journalist to have, it isclear that his work generally does not require it. TheEmployer's own testimony, as quoted above, showsthat in hiring journalists it looks for those with abroad education.Clause (iv) specifically distin-guishes knowledge acquired from a general educa-tion from that required for professional work. In ourview, the general college education, which appearsincreasingly possessed by journalists, does not satisfythe standard of Section 2(12)(a)(iv). Assuming,ar-guendo,that the knowledge obtained through an ad-vanced degree specializing in journalism meets therequirements of the statutory definition, we wouldnot find the Employer's journalists to be professionalemployees because, as stated above, the Employerdoes not require such a degree of its journalists-orequivalent experience in lieu of a degree-and only ahandful of them in fact have advanced degrees injournalism.We do not suggest that Section 2(12) of the Actmandates that "knowledge of an advanced type" beacquired by all professionals in the unit throughtraining in an institution of higher learning. Rather,this advanced knowledge must be customarily re-ceived by a prolonged course of specialized intellec-tual instruction and study in an institution of higherlearning. The test for determining professional status,as stated by the Board inWestern Electric Company,Incorporated,126 NLRB 1346, 1348-49 (1960), re-mains valid. InWestern Electric,the Board refused toadopt any specific formula of education and experi-ence as a prerequisite for finding professional status.However, the Board, in addition to the language cit-ed by the dissent, also significantly stated:This is not to say that the background of indi-viduals within a disputed group is in irrelevantconsideration, for background is examined forthe purpose of deciding whether the work of thegroup satisfies the "knowledge of an advancedtype" requirement of Section 2(12)(a). If . . . agroup of employees is predominantly composedof individuals possessing a degree in the field towhich the profession is devoted, it may logicallybe presumed that the work requires "knowledgeof an advanced type." Conversely, if few in thegroup possess the appropriate degree, it logicallyfollows that the education characteristics of thework are not those requiring the utilization ofadvanced knowledge... .It is clear, based on our examination of the hiringpractices and the personnel of this Employer, thatthe news department herein is not predominantlycomposed of individuals with advanced knowledgeacquired through a prolonged course of specializedstudy in journalism or communications in an institu-tion of higher learning. The Employer has few em-ployees with advanced degrees in journalism. As toothers,while they have had "subjects" in collegewhich included journalism, it is not clear how spe-cialized or extensive was their journalism education.Further, the Employer employs numerous journalistswith either no college or college training unrelated tojournalism. These facts support the Petitioner's con- 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention that journalism is primarily a field of general-istswith general academic backgrounds.The diverseand broad backgrounds of journalists lead to theconclusion that the knowledge required by and theworkof the journalists is notthat customarily ac-quired throughspecializedtraining in journalism orcommunications,but instead is predominantly thatacquired through a varied and broad education.10Certainly,universities have increasingly developeddepartments of journalism,and students are utilizingsuch academic training for careers in journalism.However, we cannot conclude that journalism iscomposed predominantly of men and women withadvanced training in these schools of journalism.In rushing to find the work of journalists to be"professional"within the meaning of our Act, ourdissenting colleague misinterpretsBoard precedentand does not fully consider the strict requirements ofclause(iv) of paragraph(a) of Section2(12).WhilecitingWestern Electric,our colleague,having foundthe work in question to be professional, argues that itis irrelevant whether the person performing the workreceived his training in an institution of higher learn-ing or through experience. We do not agree becausethe Board,as the language quoted above fromWest-ern Electricclearly shows, has considered it relevantwhether the group of employees in question is pre-dominantly composed of employees with degrees inthe field to which the profession is devoted. Second-ly,before the work can be found to be "profession-al," itmust pass muster with the narrow require-ments of Section2(12) thatthe knowledge of anadvanced type be customarily acquired through spe-cialized study. It would appear undisputed by all, in-cluding our colleague,that journalists have differentand broad backgrounds and are called upon to per-form varied functions and shoulder many responsi-bilities.In our judgment, it is this diversity of back-ground and function that leads to the conclusion thatjournalists are not required to have knowledge of an10We do not find support for the Employers position in cases such asTwentieth Century-Fox Film Corporation,96 NLRB 1052 (1951).In that case,all employees found to be professional had advanced knowledge in twospecific areas-literature and writing-and they all performed the samework of evaluating manuscripts.Here,it is clear that all journalists do nothave knowledge of an advanced type in the specific area of journalism.Neither isWestinghouse Electric Corporation,80 NLRB 591 (1948),disposi-tive of the issue herein.In that case the Board found that a unit of engineerswas "professional"because the work performed-engineering work-metthe requirements of Sec.2(12), including clause(iv) of par. (a). That case isinapposite because our ultimate conclusion in this case is based on ourfinding that the work of journalists-unlike the work of engineers inWest-inghouse-doesnot require knowledge of an advanced type customarily re-ceived through a prolonged course of specialized instruction and study in aninstitution of higher learning. Thus, more in point isGeneral Dynamics Cor-poration,213 NLRB 851(1974), where the Board concluded that publicationeditors,who used their engineering backgrounds to prepare publications forexternal use,were not professionals within the meaning of the Act.advanced type customarily acquired through special-ized training in an institution of higher learning. Situ-ations elucidated in this record-such as a sports-writerwith a B.A. in history-serve to belie thecontention that all journalists, to properly performtheir job, require knowledge of an advanced typecustomarily acquired through specialized training injournalism and communications.Nor do we find professional status for journalistsbecause some professions (e.g., lawyers) have al-lowed people to enter the profession through an ap-prenticeship. It is only logical-as in the case of law-yers-that a person could join the profession onlyafter thecompletionof a long apprenticeship. Here,the Employer has hired as journalists persons withneither advanced academic training in journalismnor its equivalent in experience.Under ourcolleague'sanalysis, these persons, though their aca-demic backgrounds or experience were limited or un-related tojournalism,would instantly become profes-sionalswithin the meaning of the Act. This resultwould be contrary to the narrow limits imposed byCongress in enacting Section 2(12) of the Act. Thestatute requiresa prolongedcourse-or equivalent ex-perience-of specialized instruction. As journalistsare not required to have attained knowledge of anadvanced type through an advanced degree or com-pletion of an extensive period of apprenticeship priorto becoming journalists, their work is not "profes-sional" within the meaning of Section 2(12).Also, the strict requirements of Section 2(12) arenot met because some journalists may have advancedknowledge in fields other than journalism. Though itappears that the Employer has four individuals withmaster degreesin fields other than journalism, therecord does not adequately inform us as to howmany individuals in the Employer's news departmenthave knowledge of an advanced type in other fieldssuch as economics or politics. However, even thoughthere be such individuals, Section 2(12) and Boardprecedent do not allow for this factor to confer "pro-fessional" status on all journalists. Again, Section2(12) was meant to apply to small and narrowclassesof employees. We find it inconsistent with the nar-rowness of the statute to permit any advanced back-ground (rather than one in journalism or communi-cations) to support a finding that all journalists are"professionals." Further, we note that it is not unusu-al today for a newspaper to hire someone with a spe-cific background in another field-perhaps a promi-nentfigure in politics or sports-to write a column orcovercertainsignificantevents.Underourcolleague'sanalysis, these persons also, contrary tothe statute's intent,would become instant "profes-sional" journalists. THE EXPRESS-NEWS CORP.631Board precedent supports our view in this matter.For example, inA. A.Matthews Associates,200NLRB 250 (1972), the Board found certain engi-neers-an endeavor normally conferred professionalstatus by the Board-were not professionals becausethe work they performed for that employer was notprofessional work. Thus, it follows that though menand women with backgrounds and advanced knowl-edge in fields such as engineering,law,medicine,economics, etc., write for newspapers, this factor can-not serve to confer professional status within themeaning of Section 2(12) on all journalists.Contrary to our dissenting colleague's assertion,we fully recognize that in determining the "profes-sional" status of employees we must examine boththe nature of the work performed and the back-ground of the employees involved. Thus, while anemployer'srequirementthat all its employees in theunit have advanced degrees in the field to which theprofession is devoted would be persuasive evidencethat the employees are "professionals," such evi-dence is not necessarily conclusive. Should an em-ployer impose academic or experience requirementsthat are unnecessary to accomplish the work in ques-tion, the work may remain outside the definition of"professional" work. Here, as noted above, many in-dividuals with limited academic training in journal-ism or limited journalistic experience perform welltheir newsroom functions. This fact supports ourview that the work of these journalists is not "profes-sional" within the meaning of the Act because it canbe competently accomplished without requiring ad-vanced degrees in journalism or equivalent experi-ence.In reaching our conclusion,we do not denigratejournalism as a calling or question in any way thequality of the work product of journalists as a class.Indeed, "professional" pride in one's work is an ad-mirable trait, commonly associated with journalistsas a class, and one that is to be encouraged. We inthe majority take second place to no one, includingour dissenting colleague,in our admiration and re-spect for those many journalists, past and present,who have made significantly beneficial contributionsto our democratic system. Nonetheless, though manyjournalists have performed important, laudable, andeven unique functions in our society, it does not nec-essarily follow that journalists should be regarded as"professionals"within the strict limits of Section2(12) of the National Labor Relations Act. In manyfields of endeavor in our society there are men andwomen who, in their own way, have made valuableand unique contributions to the betterment of societyand the improvement of our institutions. It is notunusual for such people or groups of people to bereferred to by admirers as "pros." " The dissent hasfailed to distinguish between "professionals" withinthe meaning of our Act and the term "professional"as used to denote a person or persons doing admir-able and challenging work. While we must be cogni-zant of all the facts relevant to the issue before us,the Board is not endowed with the responsibility ofevaluating the past and present contributions to soci-ety of various fields of endeavor and somehow re-warding or commending those fields where servicehas been outstanding. Rather, in light of the statutewhich we administer and the record before us, wedecide theissues,frequently narrow, in the case athand. Our dissenting colleague, while analyzing andpraising the field of journalism and its role in ourdemocratic system, has failed to focus on the limitedissue before us. In regard to "professional" status, wedo not have the latitude to confer this status on indi-viduals other than those satisfying the strict criteriaset forth in Section 2(12) of the Act. Therefore, basedon the facts herein, our interpretation of Section2(12) of the Act, and Board precedent for determin-ing professional status, we conclude that those em-ployees employed by the Employer as journalists arenot professionals within the meaning of the Act.Accordingly, as we have affirmed the RegionalDirector's decision," the case is hereby remanded tohim in order that he may conduct an election in theunit found appropriate by him, as described below,pursuant to his Decision and Direction of Election,except that the eligibility payroll period therefor shallbe that immediately preceding the date of this deci-sionon review: 13All full-time and regular part-time news depart-ment employees, including reporters, colum-nists, staff writers, editorial writers, cartoonists,editors,copy editors, photographers, photo-clerks, librarians,CRT operators, typists andcopy carriers, employed by the Employer at itsSan Antonio, Texas, facility, excluding all otheremployees, office clerical employees, confiden1 1 In journalism, it is not unusual for the more gifted or experienced to beviewed as "professionals."See discussion of "Journalism"in theInternation-al Encyclopedia of Social Sciences,Vol. 8, pp. 265-271.12Member Jenkinswould excludeeditors, editorial writers, and colum-nists from the unit herein as he believesemployeesin these categories areprimarily management related andreflect theviews, policies, and guidanceof the owner-publishers of newspapers,and therefore lack a community ofinterest with other news department employees.However, Members Fan-ning and Penello note that the status of "editors,editorial writers, and col-umnists" as management related was not litigated in this case,and they arenot prepared to indicate a willingness to exclude these categories from bar-gaining units in all cases.Theynotethat, whilein some cases these catego-riesmay be primarilymanagement related,theydo not think that at allnewspapers these employees necessarily will reflect the views of the owner-publishers.Theywould accordinglyaffirm the Regional Director's unitfinding including editors, editorial writers, and columnists.13[Excelsiorfootnote omitted frompublication.] 632DECISIONSOF NATIONALLABOR RELATIONS BOARDtial employees, guards, watchmen and supervi-sors asdefined in the Act.CHAIRMAN MURPHY,dissenting:Contrary to my colleagues, I would find that most,ifnot all, of the Employer's newsroom employees,including reporters,the political cartoonist,colum-nists,staff writers,editorial writers,editors,and copyeditors, are professional employees within the mean-ing of Section 2(12) of the Act and, as such, are enti-tled to a self-determination election under Section9(b)(1) of the Act before being included in a unitwith nonprofessional employees.14 To the extent thatthis resultiscontrary to established Board prece-dent,15 I would overrule such precedent. For, "[t]heresponsibility to adapt the Act to changing patternsof industrial life is entrusted to the Board." 16It has been nearly 30 years since the Board decid-ed, inJersey Publishing Company, supra,andFreePress Company, supra,that reporters and journalistsare not "professional employees" under our Act. Oneof the reasons-indeed the critical reason stated inJersey Publishing-forthis conclusion was that "theeditorial department employees are not required tohave a license or undergo specialized training in aschool of higher learning." " As will be discussed be-low, this is clearly an erroneous test under currentBoard standards for determining professional sta-tus.18Nevertheless, the majority has chosen to adhereto the foregoing precedent with respect to reporters,thus ignoring the enormous advancements whichhave occurred in the news profession generally and,more specifically, in the nature and scope of journal-ists'work and the training and education, includingcontinuing education, which they must have to per-form their work effectively.In finding that the news department employees areprofessional employees,I rely on the nature of theirwork, the advanced skills and specialized training re-quired for effective performance of such work, andthe employees' and the Employer's unique responsi-bilitiesunder the First Amendment to the UnitedStates Constitution.Section 2(12) of the Act defines "professional em-ployee" as follows:(a) any employee engaged in work (i) pre-dominantly intellectual and varied in characteras opposed to routine mental,manual,mechani-14Boyd S. Leedom v. William Kyne, President of Buffalo Section Westing-houseEngineers Assn..358 U.S. 184 (1958).15 JerseyPublishingCompany,76 NLRB 467(1948);FreePress Company,76 NLRB1047 (1948).16N.L.R.B. v. J.Weingarten,Inc., 420 U.S. 251 (1975).1t JerseyPublishing,supraat 469.18 See, e.g.,WesternElectricCompany,Incorporated,126 NLRB 1346(1960).cal, or physical work; (ii) involving the consis-tent exercise of discretion and judgment in itsperformance; (iii) of such a character that theoutput produced or the result accomplished can-not be standardized in relation to a given periodof time; (iv) requiring knowledge of an ad-vanced type in a field of science or learning cus-tomarily acquired by a prolonged course of spe-cialized intellectual instruction and study in aninstitution of higher learning or a hospital, asdistinguished from a general academic educa-tion or from an apprenticeship or from trainingin the performance of routine mental, manual,or physical processes; or(b) any employee, who (i) has completed thecourses of specialized intellectual instructionand study describedin clause(iv) of paragraph(a), and (ii) is performing related work under thesupervision of a professional person to qualifyhimself to become a professional employee asdefined in paragraph (a).It is not disputed that the above definition of "pro-fessional" fits employees in the Employer's news de-partment as far as the first three criteria are con-cerned. But the Petitioner vigorously argues that thefinal requirement is not met. In my judgment, theydo meet all of the foregoing requirements and, there-fore, are professional employees within the statutorydefinition."The record reveals that an employee in the newsdepartment generally begins his or her journalisticcareer as a reporter or staff writer, then moves up thehierarchy to copy editor, and finally to editorial writ-er, to columnist, or into management. The record es-tablishes that reporters and staff writers here musthave a college education or its equivalent in experi-ence and training.They must be knowledgeable notonly in journalism generally, but also in special fieldssuch as politics, economics, science, law, and similarareas in order to explain accurately the many com-plex technical events occurring in the world today.Reporters and staff writers must be able to under-stand, analyze, relate, and explain these events cor-rectly and in proper historical perspective as well asin relation to other current events. Finally, they must19This is not to say that everyone hired by the Employer as a reporter isthereby automatically rendered a professional employee within the meaningof Sec.2(12) of the Act. Rather, I find, for the reasons fully explicated in thetext.infra,thatmost of the Employer's journalists meet the statutory re-quirements for professional status.To the extent that there may be somenewly hired employees in the Employer's news department who have hadneither formal nor informal training as journalists,it is possiblethat they donot perform work requiring "advanced knowledge" and that theyare, there-fore, not professional employees.Such employees,however,should be per-mitted to vote subject to challenge so that their status can be resolved in apostelection proceeding. THE EXPRESS-NEWS CORP.be able to write in a style which the public can com-prehend.Copyeditors are more experienced reporters whoreview the stories written by reporters and newswrit-ers for accuracy, balance, clarity, and style. Theyalso write stories from materials received through thewire services.Hence,copyeditorsmust synthesizethe story andrelate it in a manner thepublic willunderstand.Copyeditors possess not only the skillsmentioned above, but also the ability to condense astory toits essence in order to meet space limitationswithout destroying the story's balance and accuracy.The Employer's columnists are selectedfor theirspecial expertise in a particular field(i.e.,city life,aviation,sports)and their demonstrated writing abil-ity.Thecolumnists analyze,explain,and commentupon the meaning of the events within their fields ofspecialty. They are usually journalists with extensiveexperience as reporters and copy editors.Similarly, the Employer's editorial writers are se-nior journalists who have had extensive experience asreporters and copy editors. They are members of theEmployer's editorial board which formulates thenewspaper's editorial policy.20 They must keep in-formed on all local,national,and internationalevents in order to assist in developing editorial poli-cy. They must have knowledge of history in order tounderstand the deeper significance of current eventsand comment upon themin fullest perspective. Afterthe editorial policy decision is made, the editorialwriters must do extensive research of the subject andwrite the editorial so as to express the paper's view-point in a concise and logical manner.The political cartoonist, like the editorial writer,explains an event and conveys an opinion, generallyon matters of current public concern, but does so bya picture drawing rather than by extensive writing.However,like the columnists or editorial writers, thecartoonistmust have a broad knowledge of worldevents, be well informed on all matters of currentpublic interest,and understand their subtle implica-tions.In addition,of course,the cartoonist must beclever,original,and able to draw."The record shows-and the Regional Directorfound-that, of the approximately 91 employees inthe Employer's news department, 52 have college de-grees including 6 with advanced degrees; 23 havehad some college training plus practical experience inthe field of journalism; 8 have had some collegetraining but no practical experience; and 2 have had20 See In. 38,infra.21At oral argument,counsel for the Union contended that Jack Ander-son, whose column,with Les Whitten,appears in over 900 newspapers. andHerblock,the famed Washington Post political cartoonist,are not profes-sionals under our Act.This I cannot accept underany definition of "profes-sional.'633neither college nor practical training.Based on the foregoing and the entire record here-in, it is clear that the work of the above-mentionedemployees is immensely varied and predominantlyintellectualin nature. Nor is it denied that the workin the printed media requires the consistent exerciseof discretion and independent judgment in determin-ing what story to pursue; how far to pursue it; whomto interview; what questions to ask; and what to in-clude, exclude, and emphasize in a story, and soforth.Additionally, the character of the employees'product, i.e., the news story, the editorial, or the car-toon, cannot be standardized in relation to a givenperiod of time. Finally, it is my judgment that thework requires knowledge of an advanced type whichiscustomarily,albeit not always or exclusively, re-ceived ininstitutionsof higher learning.22The only rationale advanced by my colleagues forfinding that the journalists herein arenotprofessionalemployees within the meaning of the Act is that nei-ther their work nor their Employer requires them topossess advanced degrees in journalism. In supportof their first conclusion, the majority purports to relyon the "Employer's own testimony . . . [which]shows that in hiring journalists it looks for those witha broad education." The majority's syllogistic rea-soning isthat since "clause (iv) [of Section 2(12)(a)]specifically distinguishes knowledge acquired from ageneral education from that required for professionalwork," and because the Employer does not requireits journalists to have an advanced degree in journal-ism, the employees are not performing professionalwork. The majority next reasons that, even if an ad-vanced degree in journalism were to satisfy the re-quirements of clause (iv), the employees here wouldnevertheless not have professional status under theAct because the Employer does not require them tohave such a degree. Presumably, if the Employerwere not to require all of its journalists to have ad-vanced degrees in journalism, the majority wouldfind them to be professional employees.There are severalmajorweaknesses in themajority's rationale. First, it distorts the Employer'stestimony that its journalists are required to have acollege education or its equivalent in training andexperience to qualify for employment. Next, it ig-nores the Board's prevailing test for determining pro-fessionalstatus. And, finally, it ignores the nature ofthe work which the journalists perform.The fact that not all of the Employer's presentnews department employees possess college or uni-versity degrees in journalism or, for that matter, insome other specialized discipline, is irrelevant be-22TheRyan AeronauticalCo.,132 NLRB1160, 1164(1961):TwentiethCentury-Fox Film Corporation,96 NLRB 1052, 1054-55 (1951). 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDcause the Act does not require such degree for pro-fessional status.All thatSection 2(12) of the Act re-quires is that the employees possess knowledge of anadvanced type which iscustomarilyreceivedin insti-tutions of higher learning. It does not mandate thatsuch knowledgemusthave been received at an insti-tution of higher learning, but merely that it iscustom-arilyreceived there. Indeed, the Board has repeatedlyheld that a college education,least of all a degree, isnot essential for professional status if the employeeperforms professional work 23 or has obtained com-parable skills by individual study or on-the-job train-ing.24 Thus, inWestinghouse, supra,the Board foundthat certain engineers were professional employeesdespite their lack of college degrees, because they"have acquired comparable skill in their specializedfields by individual study and experience, and bytaking numerous courses of instruction in institutionsof higher learning." In that case the employer did notrequire its engineers to have college degrees and theBoard did not deem this fact to detract from a find-ing that they performed professional work and there-fore were professional employees. Without reversingthat precedent, the majority here finds that the jour-nalists, even if they possessed advanced degrees injournalism, cannot be found to be professional em-ployees because their Employer does not requirethem to have such degrees. The record is clear, how-ever, that, although the Employer does not requirethe journalists to have advanced degrees in journal-ism, itdoes require them to have the equivalent inexperience and training.Similarly, inTwentieth Century-Fox Film Corpora-tion,supraat 1055, the Board found that employeeswho read, evaluated, and critically analyzed manu-scripts were professional despite their lack of a col-lege education, and despite the fact that the employerdid not require such education as a condition of em-ployment. There theBoard said:While the Employer does not require that areader have a college degree, a good educationalbackground, formal or otherwise, is necessary. Arepresentative of the Employer testified that theEmployer sought to "get people with some col-lege education," although the equivalent, e.g.,experience in similarwork, was accepted. Therecord discloses that a majority of the readershave some college training.More important,however, is the requirement that a reader have afairly wide knowledge of literature and some tal-23Chrysler Corporation-Space Division,154 NLRB 352 (1965), and casescited therein;Western Electric Company, Incorporated,126NLRB 1346(1960), and cases citedtherein.24Westinghouse Electric Corporation,80 NLRB 591, 593 (1948);TwentiethCentury-Fox Film Corporation,96 NLRB 1052, 1054-55 (1951).ent for writing. Consistent with this requirement,the record discloses that the Employer has pre-ferred "people who had some flair for the liter-ary field."[The readers'] work is predominantlyintellectualand varied in character, involving the consistentexercise of discretion and an aesthetic type ofjudgment. Its performance requires a generallyadvanced knowledge of literature and writing.Upon the record as a whole, we find that thereaders are professional employees within themeaning of the Act.The facts here are clearly analogous to those quotedabove, and the holding of that case is equally appli-cable to writers as to readers 25-Furthermore, inWestern Electric Company, Incor-porated,126 NLRB 1346 (1960), the Board expresslydeclined to adopt a specific formula containing edu-cational and experience requirements, the individualfulfillment of which would be a prerequisite to inclu-sion in a professional unit. In rejecting this approachthe Board stated at 1348-49:We have carefully considered the positions ofthe parties to this proceeding . . . and have con-cluded that the Petitioner's formula approachfor determining whether professional work "isbeing engaged in by professional employees" isnot warranted. Section 2(12)(a) defines a profes-sional employee in terms of the work he [or she]performs.And Board decisions make it clearthat it is the work and not individual qualifica-tionswhich is controlling under Section2(12)(a).5Therefore, if the work satisfies theAct's criteria, the employees who engage in itare professional employees; if the work does notmeet the specified requirements, the employeesperforming it are not professional employees.... This approach, unlike the Petitioner's,does not emphasize personal qualifications at25 The factsin that caseare, in my view, virtuallyindistinguishable fromthose herein.There, as here, the employerdid not require the employees tohave a college degree; there,as here, the employer required its employees tohave a good educationalbackground, formalor otherwise;there,as here,the employertried to getemployees with "some college education," al-though the equivalent in experiencewas accepted; there the majority of theemployees had "some college training,"whereas here a vast majority of theemployees(52 of90) have a college degree,an additional 31 "have complet-ed some college level courses," and only 8 employeesout of 90 have had nocollege courses; therethe employerrequired its readers to have "a fairlywide knowledge of literature and some talentfor writing,"whereas here theEmployer requiresits journaliststo have a fairlywide knowledge in suchfields as economics,history,politics, etc.,and as the majority concedes"must possesssuperiorwriting skills."The majoritytries but cannot distinguish that case from thisexcept by sostating.Thus, inTwentieth Century,the Board, basedon the above facts,concluded that the readershad advancedknowledge in literature and writ-ing and,hence,were professionals.Here,the majorityisunwilling to con-clude on even stronger evidencethatjournalists have advanced knowledgein journalism and writing and are,hence, professionals. , THE EXPRESS-NEWS CORP.635the expense of the statutory mandate to make aof Texas. This form of joint endeavor between schooldetermination of professionality on the basis ofof journalism and newspaper is very much like thatwork performed.which has long existed between schools of medicine3 See, for example,Northwestern Bell Telephone Company, 79NLRB 549, 552, where the Board said, "In finding the plant engi-neersto be professional employees, we are notpassingon the individ-ual qualifications of each engineer,but ratheruponthe character ofthe work requiredof them asa group. This work we find meets therequirementsof Section 2(12)(a) of the amended Act."This, it seems to me, is the logical approach todetermining whether an employee is a professional.26Whether the person performing professional work re-ceived his or her training in an institution of higherlearning or by on.the-job training and practice is, Ibelieve, irrelevant. For it should be remembered that,before the relatively recent emergence of widely ac-cessible professional schools,most doctors,dentists,and lawyers received their professional training bymerely serving a term of apprenticeship with a practi-tioner in the field coupled with extensive individualreading and study.27 That these persons did not at-tend formal institutions of higher learning or receiveacademic degress in their areas of specialty did notdetract from their professional status if, in fact, theysubsequently performed professional work. Indeed,even today a person can become a lawyer in someStates-like the great Commonwealth of Virginia-by "reading" for the law, i.e., serving a term of ap-prenticeship with a practicing attorney and by there-after passing a bar examination.Furthermore, the record discloses that journalism,like teaching,nursing,and engineering,to name afew, has become recognized by colleges and universi-ties throughout the country as a professional disci-pline in which degrees are awarded. The number ofcolleges and universities granting degrees in journal-ism has increased tremendously over the years, ashas the student enrollment in these schools. In addi-tion,many schools of journalism now maintain closeworking ties with local newspapers where senior jour-nalism students are provided actual on-the-job train-ing and experience in their profession while still at-tending classes. The Employer, for example, providessuch training to journalism studentsof the University26My colleagues purport to affirm the standards establishedinWesternElectricbut do not follow them. Rather,they adhere to the proposition that.because the Employer does notrequireits journaliststo havean advanceddegree in journalism,the journalists are not performing professional workand, therefore,are not professional employees.This is simplynot the stan-dard adopted in that case.Indeed, the majority's reasoning totally ignoresthe teachings of that case;namely, that"the statutorymandate [is] to makea determination of professionality on the basis of work performed"ratherthan the individual worker's qualifications.That thisis so is obvious from areading of that case in its entirety.27 Some of America's great lawyers who did not attend formal law schoolsinclude AbrahamLincoln,Chief Justices John Marshall and Salmon P.Chase,Daniel Webster,and Clarence Darrow.or nursing and hospitals, or between universityschools of education and local elementary or highschools. In" all of these situations, students are afford-ed an opportunity to supplement their theoreticalclassroom education by actual experience in theirchosen professions. The growth of such internshipprograms for journalism students is a further exam-ple of the development that journalism is a recog-nized profession. I reject the argument that journal-istslack professional status under our Act becausethey, unlike doctors, lawyers, nurses, teachers, etc.,are not required to pass a state imposed examinationand are not licensed, or because they do not belongto professional societies which restrict membership tothose who meet their standards. Such licensing re-quirement would, in my opinion, be unconstitutionalunder the First Amendment.28 Nor is the journalist'sprofessional status impaired because some newspa-per writers are inept, inaccurate, or irresponsible. Sadto state, one finds similar deficiencies in other profes-sions.29Nor is "advanced knowledge" for a professionaljournalist limited to journalismper se.Indeed, as isshown by the wide range of. complex and technicalsubjects and events which journalists must regularlyassess andcommunicate to the public, advancedknowledge in other specialized fields, such as eco-nomics, politics,science, literature, and the humani-ties,coupled with an ability to write for easy com-prehension,compelsthequalification-orrecognition-of journalists for professional standingunder our Act. One need only readFuture Shock 30or, indeed, any daily metropolitan newspaper, toknow that the journalist must have a vast and diversi-fied knowledge of a myriad of disciplines to observe,28Associated Press, et at.v.United States,326 U.S. 1, 20 (1945).Mr. Jus-tice Black,writing for the majority,said that the First Amendment "rests onthe assumptionthat the widestpossible dissemination of information fromdiverse and antagonistic sources is essential to the welfare of the public, thata free press is a condition of a free society....Freedom to publish meansfreedom for all and not for some." Similarly, inLiberty Lobby, Inc. v. DrewPearson, etal.,390 F.2d 489 (C.A.D.C.,1968), the court affirmed that theFirstAmendment"protects the free expression and exchange of ideas re-gardless of their merit because this is considered imperative to open and`robust debate'on matters of public interest."29 1 fully agree with my colleagues that a "professional"employee underSec. 2(12) of theAct must beone who performs professional work.Thus, Iwould have no difficulty in finding that a doctor,a lawyer, oreven a jour-nalist who is working as a production or maintenance employee in a factoryis not a "professional"employee, but part of the production and mainte-nance unit.My colleagues assert that I have failed"to distinguish between 'profes-sionals' within the meaningof our Act and theterm 'professional' as used todenote a person or persons doing admirable and challenging work." Inresponse to that, I shall only quote GertrudeStein who said"A rose is a roseis a rose" and under the facts in this case a professional is a professional isa professional.30Alvin Toffler,Future Shock,RandomHouse(1970). 636DECISIONSOF NATIONALLABOR RELATIONS BOARDunderstand, and explain intelligently, in words theaverage reader can understand, the ever-changingevents governing our lives which occur every dayaround the world. It would indeed be archaic andunrealisticto believe that the work of the journalistcan be performed without the "advanced knowl-edge" which the Act requires of "professional em-ployees."Finally, and perhaps most significantly, journalistsand their publishers have a unique responsibilitywhichis notshared by any other profession. The par-amount importance of a free press was recognizedamong the American colonies long before the Consti-tution wasenvisioned.Thus, in 1737, James Alexan-der, then editor of the colonial New York WeeklyJournal, wrote, "Freedom of speech is a principal pil-lar in a free government.When this supportis takenaway, the Constitution is dissolved." 31 Alexanderwas one of the principals in the saga of John PeterZenger whose trial and acquittal on August 4, 1973,was the first step toward establishing freedom of thepress inAmerica 32 The Zenger case guaranteed forthe first time the right of the people to know-through newspapers, periodicals, and pamphlets-whatwas goingon within their Government; it freedthemto engagein open political discussions and de-bates; and itmadepublic opinion a powerful factorin the conduct of Government affairs. The framers ofour Constitution recognized their indebtedness to theZenger case.33 Indeed, so cherished and deep rootedwas the belief that a democratic form of governmentcannotexistwithout a free press that the FoundingFathers in 1791 deemeditessentialto guarantee, inthe First Amendment to the Constitution, that "Con-gress shallmake no law . . . abridging the freedomof speech or of the press." 34The continuing importance of the journalist's rolein informingand educating the public and encourag-ing and promoting open debate upon all issues af-fecting the citizenry cannot be overstated. To the ex-31Vincent Buranelli,The Trial of Peter Zenger,New York UniversityPress,Inc. (1957).p. 141.32 Ibid.Zenger,a German immigrant printer who became publisher of theNew York WeeklyJournal, was accused of "seditious libel" for publishingarticles exposing and criticizing the corrupt administrationof New York'sColonial governor,ColonelWilliamCosby.At that time, 1735, truth was nodefense against libel. Indeed,"the greater the truth,the greater the libel"was the accepted legal principle.Andrew Hamilton, a lawyer from Philadel-phia, defended Zenger and secured his acquittalby the juryand upon thenovel theorythat freedom of the press is a basic need of a freesociety andthat truth is a defenseto libel.See also Livingston Rutherford,John PeterZenger: His Press. His Trial, and a Bibliography of Zenger Imprints,Dodd.Mead& Company (1904).33Gouverneur Morris pronounced that "The trial of Zengerin 1735 wasthe morning star of thatliberty whichsubsequently revolutionized Ameri-ca."Ibid.,p. 63.34 In fact,ThomasJefferson once said,"Wereit left for meto decidewhether we should have a government without newspapers,or newspaperswithout a government,I should not hesitate a momentto preferthe latter."tent that we enjoy the blessings of liberty in a demo-cratic society today, a primary debt of gratitude mustgo to the journalists, the reporters, columnists, news-writers, editors, and their publishers who have bat-tled on the people's behalf to keep the free pressfrom, and untrammeled by, Government interfer-ence.35 Explaining the importance of the journalist'srole,Mr. Justice Black, concurring in thePentagonPaperscase,36 said:In the First Amendment the Founding Fa-thers gave the free press the protection it musthave to fulfillits essentialrole in our democracy.The press was to serve the governed, not thegovernors. The Government's power to censorthe press was abolished so that the press wouldremain forever free to censure the Government.Only a free and unrestrained press can effective-ly expose deception in government. And para-mount among the responsibilities of a free pressis the duty to prevent any part of the govern-ment from deceiving the people . . . In my view,far from deserving condemnation for their cou-rageous reporting, . . . [the newspapers in-volved] and other newspapers should be com-mended for serving the purpose that theFounding Fathers saw so clearly. In revealingthe workings of government that led to the Viet-nam war, the newspapers nobly did preciselythat which the Founders hoped and trusted theywould do.In a similar vein, Judge Skelly Wright, concurringin theLiberty Lobbycase,37 said:The public has an interest in knowing who isinfluencing or attempting to influence their pub-lic officers, for what purpose, the means adoptedto that purpose, and the results achieved.Andthe press has a solemn obligation to exercise itsFirst Amendment right to keep the public informedin an area so vital to the democratic process.[Em-phasis supplied.]In addition to the foregoing well-established con-stitutional principles, it must be remembered that theemployees here in issue are not engaged in manufac-turing nuts and bolts and a newspaper is not a can oftomato soup. The "product" with which the employ-ees deal is the promotion of truth. As Mr. JusticeFrankfurter, concurring, so aptly and cogently stat-ed, inAssociated Press, et al. v. United States,326U.S. 1, 27-28 (1944):35 See, e.g.,NewYork Times Co. v. Sullivan.376 U.S. 254, 269-270 (1964),and cases cited therein.36New YorkTimesCo. v. United States,403 U.S. 713, 717 (1971). SeeCoxBroadcastingCorp. v. Cohn,420 U.S. 469, 491-492 (1975);Time,Inc. v.Firestone,424 U.S. 448(1976), dissenting opinion of Justice Brennan.3' Liberty Lobby,Inc.v.Drew Pearson, et aL,390 F.2d 489, 492 (1968). THE EXPRESS-NEWS CORP.But in addition to being a commercial enter-prise, it [the Associated Press] has a relation tothe public interest unlike that of any other enter-prise pursued for profit. A free press is indis-pensable to the workings of our democratic soci-ety. The business of the press, and therefore thebusiness of the Associated Press, is the promo-tion of truth regarding public matters by fur-nishing the basis for an understanding of them.Truth and understanding are not wares like pea-nuts or potatoes.To take the position that persons applying thebreadth of knowledge and understanding that is es-sential inperforming these vital functions. are per-forming only routine, nonprofessional skills is ludi-crous on its face. The broad spectrum of knowledge,the ability to probe into the meaning of an event, andthe ability to write clearly and concisely in newspa-per style are the essence of professionalism exercisedby employees who, as reporters, editors, columnists,and political cartoonists, carry the constitutional637burden of keeping the citizens informed on all man-ner of subjects around the world affecting their lives.There is no question in my mind, and I would find,that they meet the statutory definition of "profes-sional employee." 3838 Contrary to Member Jenkins' view,Iam not persuaded that the recordherein contains sufficient evidence to establish conclusively that theEmployer's editors, editorial writers, and columnists are "primarily manage-ment related"employees.Indeed, none of the parties contended that theseemployees are managerial,and there is not a scintilla of evidence that eitherthe editors or the columnists participate in management decisions or thatthey have a role in formulating management's editorial policies. There issome evidence that the editorial writers sit on the editorial board whichformulates the Employer's editorial policy, although the record does notdisclose the extent,if any, of their actual participation in the policymakingprocess.It is alsopossible, although not contended by the parties, that theeditors possess and/or exercise some supervisory authority over staff writersand/or the copy editors. There is no evidence, however, that columnists oreditorial writers possess or exercise such authority.Nevertheless, I wouldagree with Member Jenkins' view thatif the editorialwriters and the editorsare in fact managerial and/or supervisory employees,they should, ofcourse, be excluded from the unit.N.L.R.B. v. Bell Aerospace Company,Divisionof Textron,Inc., 416 U.S. 267 (1974). Inlight of the inadequacy ofthe record on this issue,however, I would allow the editorial writers andeditors to vote subject to challenge so that their status can be resolved in apostelection proceeding.